
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 021212307-3037-02; I.D. 120303A]
        Fisheries of the Exclusive Economic Zone off Alaska; Groundfish of the Bering Sea and Aleutian Islands Area
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Apportionment of reserve; request for comments.
        
        
          SUMMARY:
          NMFS proposes to apportion amounts of the reserve to certain target species in the Bering Sea and Aleutian Islands management area (BSAI).  This action is necessary to account for previous harvest of the total allowable catch (TAC).  It is intended to promote the goals and objectives of the fishery management plan for the BSAI.
        
        
          DATES:
          Comments must be received at the following address no later than 4:30 p.m., Alaska local time, January 2, 2004.
        
        
          ADDRESSES:
          Comments must be mailed to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK  99802-1668, Attn:   Lori Durall.  Comments also may be sent via facsimile (fax) to 907 586 7557.  Comments will not be accepted if submitted via e-mail or Internet.  Courier or hand delivery of comments may be made to NMFS in the Federal Building, Room 453, Juneau, AK 99801.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Josh Keaton, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:
        NMFS manages the groundfish fishery in the BSAI according to the Fishery Management Plan for the Groundfish Fishery of the Bering Sea and Aleutian Islands Area (FMP) prepared by the North Pacific Fishery Management Council under authority of the Magnuson-Stevens Fishery Conservation and Management Act.  Regulations governing fishing by U.S. vessels in accordance with the FMP appear at subpart H of 50 CFR part 600 and 50 CFR part 679.
        The Administrator, Alaska Region, NMFS, has determined that the initial TACs specified in the final 2003 harvest specifications (68 FR 9907, March 3, 2003)  for Greenland turbot in the Bering Sea subarea and arrowtooth flounder, yellowfin sole and Alaska plaice in the BSAI need to be supplemented from the non-specified reserve in order to continue operations and account for prior harvest.
        Therefore, in accordance with § 679.20(b)(3), NMFS proposes to apportion from the reserve to the TACs for the following species:   Bering Sea subarea - 100 metric tons (mt) to Greenland turbot; BSAI - 3,000 mt to Arrowtooth flounder, 3,500 mt to yellowfin sole, Alaska plaice - 750 mt. These proposed apportionments are consistent with § 679.20(b)(1)(ii) and do not result in overfishing of a target species because the revised TAC's are equal to or less than specifications of acceptable biological catch (68 FR 9907, March 3, 2003).
        Classification

        This action responds to the best available information recently obtained from the fishery.  The Assistant Administrator for Fisheries, NOAA, (AA) finds good cause to waive the requirement to provide prior notice and opportunity for public comment pursuant to the authority set forth at 5 U.S.C. 553(b)(B) and 679.20 (b)(3)(iii)(A) as such requirement is impracticable and contrary to the public interest.  This requirement is impracticable and contrary to the public interest as it would prevent the agency from responding to the most recent fisheries data in a timely fashion and would delay the apportionment of the reserves to the affected, ongoing fisheries, thus preventing full utilization of the TAC and reducing the public's ability to use and enjoy the fishery resource.  NMFS was unable to publish a notice providing time for public comment because the most recent, relevant data only became available as of November 13, 2003.
        The AA also finds good cause to waive the 30-day delay in the effective date of this action under 5 U.S.C. 553(d)(3).  This finding is based upon the reasons provided above for waiver of prior notice and opportunity for public comment. Under § 679.20(b)(3)(iii), interested persons are invited to submit written comments on this action to the above address until January 2, 2004.
        This action is required by 50 CFR 679.20 and is exempt from review under Executive Order 12866.
        
          Authority:
          16 U.S.C. 1801, et seq.
          
        
        
          Dated:  December 12, 2003.
          Bruce C. Morehead,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 03-31340 Filed 12-18-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  